Citation Nr: 1131679	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for advanced arthritis of the right knee.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for advanced arthritis of the left knee.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carcinoma of the colon, to include as due to herbicide exposure.

4.  Entitlement to service connection for advanced arthritis of the right foot.

5.  Entitlement to service connection for advanced arthritis of the left foot.

6.  Entitlement to service connection for skin disorder, to include as due to herbicide exposure.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

8.  Entitlement to service connection for bronchitis, to include as due to herbicide exposure.

9.  Entitlement to service connection for sinusitis, to include as due to herbicide exposure.

10.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, the Veteran testified at a RO hearing before a Decision Review Officer.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings are associated with the claims folder.  Following the hearing, the Veteran's representative submitted additional evidence relevant to the tinnitus claim, consisting of position descriptions of the Veteran's military occupational specialty (MOS).  The RO obtained another VA audiological opinion in June 2011, which was unfavorable.  The RO then issued a supplemental statement of the case in June 2011 which continued the denial of the tinnitus claim.  The Board finds that the actions of the RO were prejudicial to the Veteran on two grounds.  First, at the time of the hearing and thereafter, jurisdiction over the case was with the Board.  Second, the Veteran was deprived of the opportunity to present testimony on the negative evidence developed.  The remedy is to either afford the Veteran another Board hearing or exclude the unfavorable June 2011 opinion from the Board's consideration.  The Board chooses the latter. 

The record further reflects that the Veteran's claims for service connection for right and left knee disorders and carcinoma of the colon as due to herbicide exposure were previously denied in a September 2002 rating decision.  The appealed rating decision and subsequent decision documents essentially show the RO reopened the claims and denied the claims on the merits.  The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claims.

The issues of entitlement to service connection for right knee, left knee, right foot, and left foot, and entitlement to service connection for carcinoma of the colon, skin disorder, COPD, bronchitis, and sinusitis, to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The September 2002 RO rating decision that denied service connection for right knee and left knee disorders, and carcinoma of the colon as due to herbicide exposure, is final.

2.  The evidence received since the September 2002 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

3.  The evidence received since the September 2002 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.

4.  The evidence received since the September 2002 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for carcinoma of the colon as due to herbicide exposure.

5.  The Veteran's tinnitus is etiologically related to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for advanced arthritis of the right knee.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for advanced arthritis of the left knee.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for carcinoma of the colon as due to herbicide exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

	1.	Advanced Arthritis of the Knees 

In a September 2002 rating decision, the RO denied service connection for "right knee condition" and "left knee condition" for the following reasons:  no current disability was shown; the record did not reflect the Veteran had a disabling condition upon entry into service; the record did not demonstrate objective evidence of worsening of a pre-existing condition in order to establish service connection due to aggravation; and there was no evidence the Veteran's condition permanently worsened as the result of service.  In the notice of decision letter dated in September 2002, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The relevant evidence of record at the time of the September 2002 rating decision included a March 2002 statement from the Veteran in which he maintained that he sustained extreme physical injuries to his lower extremities in 1957 from a football incident and again in 1960 from a farm accident.  He claimed that he provided his civilian medical records to the induction service examiners as his private physician was insistent that the Veteran would not be able to "perform the rigors of the military with the injuries [he] had sustained."  He maintained that it was obvious that the service examiners gave little or no consideration to his civilian medical records and the opinion of his private physician as he was inducted into service.   He contended that since returning from the military, he had had to live under chiropractic care for 35 years.  

Private treatment records from Palmetto dated from 1960 to 1973 detailed injuries the Veteran sustained to his legs in September 1960 prior to service.  He got caught under a metal sand trailer from his mid-thigh region of both legs.  He complained of pain in his left thigh, left knee, left foot, right ankle, and right foot.  The physical examination revealed contusions and abrasions across his left and right mid-thighs.  He had swelling of the left knee, left ankle, and left foot with abrasions and joint tenderness of the left foot.  He had swelling and pain of the right ankle and right foot.  X-rays were taken of the left leg, right ankle, and right foot which revealed fractures of the left foot and right ankle and a dislocated left fibula.  He underwent removal of a chip fracture of the right ankle.  He also underwent a closed reduction of the dislocated left fibula and multiple fractures of the left foot.  He received a long-leg plaster cast for the left leg and a short-leg cast with rubber heel for the right leg.  All casts were removed in November 1960.  At that time, x-rays of the left knee revealed no evidence of the dislocation and the tibia was in good position.  X-rays of the left foot showed the fracture sites were healing well.  X-rays of the right ankle showed joint structures were in good position.  There, however, was a small chip fracture from the fibular tip.  The Veteran was instructed to use crutches, and arch supports were provided for his left shoe.  On follow-up examination, the examiner observed that the Veteran favored his left ankle slightly on ambulation.  The Veteran was instructed to continue use of his arch supports.  

Service treatment records showed the September 1965 enlistment Report of Medical Examination noted that the Veteran had surgical scars on his right leg and ankle.  The September 1965 enlistment Report of Medical History showed that in response to whether the Veteran ever had or had now "cramps in [his] legs" and "'trick' or locked knee," he answered in the affirmative.  The explanation portion of the report detailed that the Veteran underwent an operation for shattered bone fragments from a compound fracture of the right leg in 1957 at the age of 16.  At the age of 18, he underwent an operation that removed part of his right ankle/foot due to a fracture of the right ankle.  It was noted that the Veteran also sustained a fracture of the left arch of the foot, torn ligaments in the legs, a ruptured upper left leg, and torn cartilage in both knees.  No treatment for the claimed conditions was documented in service.  The June 1967 separation Report of Medical Examination noted the same surgical scars on the Veteran's right leg and ankle.  The June 1967 separation Report of Medical History showed that in response to whether the Veteran ever had or had now "cramps in [his] legs" and "'trick' or locked knee," he answered in the affirmative.  The explanation portion noted the pre-service history of operations on the right leg (1957) and right ankle/foot (1960) and the fracture of the left arch of the foot (1960) and ruptured left thigh muscle.  It was also noted that the Veteran sustained injuries to his knees from playing football prior to service (1958).

Private treatment records from Dr. G.A. dated from January 2001 to April 2002 were associated with the claims file.  

The Veteran's claim to reopen was received in December 2006/March 2007.  Relevant evidence received subsequent to the September 2002 rating decision includes a March 2007 statement in which the Veteran maintained that he had advanced arthritis of the knees and feet because he was drafted with "physical conditions" that already existed.  In an April 2009 statement and at the RO and Board hearings, the Veteran continued to contend that he injured his legs, including his knees prior to service.  He maintained that walking, hiking, and climbing and the general rigors of physical activities in service aggravated his pre-existing disabilities.  He believed that because his post-service military career was basically sedentary, the rigors of basic training and physical training in service must have caused the aggravation of his pre-existing injuries.  

VA treatment records dated from April 2002 to April 2009 showed the Veteran complained of knee pain.  Records from Dr. S.M. dated from July 2007 to February 2009 showed the Veteran was followed for bilateral knee pain.  X-rays of the left knee revealed "localized osteoarthrosis, lower leg."  Additional x-rays revealed mild diminution of the cartilage space in the medial compartment of the left knee compared to the right knee.   

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The evidence added to the record since the unappealed September 2002 RO decision shows new medical diagnoses of disorders of the knees, which relate to an element found lacking in the prior final denial.  Also, there is new lay evidence on whether the Veteran's pre-existing claimed disorders underwent an increase in severity in service, which also relates to an element found lacking in the prior final denial.  This new evidence is sufficient to trigger VA's duty to provide the Veteran with an examination and obtain a nexus opinion were the claim to be reopened.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 118.  As such, the evidence is also material.  Accordingly, the claim is reopened.  


	2.	Carcinoma of the Colon

In a September 2002 rating decision, the RO denied service connection for carcinoma of the colon as due to herbicide exposure for the following reasons:  personnel records did not show the Veteran had requisite service in the Republic of Vietnam; service in Korea was not during the period herbicides were sprayed; and carcinoma of the colon was not a presumed disease associated with herbicide exposure.  In the notice of decision letter dated in September 2002, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The relevant evidence of record at the time of the September 2002 rating decision included service treatment records and select personnel records (Form 20).  The personnel records noted that the Veteran served in Korea from March 1966 to April 1967 during which time he was assigned to the Headquarters and Headquarters Battery, 1st Battalion, 12th Artillery.  His principle duty was "rodman tapemen" and then "survey computer."  His DD Form 214 showed receipt of the National Defense Service Medal.  His military occupational specialty (MOS) was artillery surveyor.  
In a March 2002 statement, the Veteran claimed he was exposed to Agent Orange in 1966/1967.  He maintained that there were no other known cases of this type of cancer on either side of his family tree.  Records from Florida Hospital Lake Placid dated from September 1999 to October 1999 showed the Veteran was diagnosed with carcinoma of the colon.  

The Veteran's claim to reopen was received in December 2006/March 2007.  
Relevant evidence received subsequent to the September 2002 rating decision includes the December 2006 statement in which the Veteran indicated that he served in the Republic of Vietnam on a temporary duty (TDY) assignment for 120 days.  He also indicated that herbicides were used in Korea during his service.  He attached a magazine entry from VFW April 2000, Mail Call in which an individual claimed that herbicides were used in South Korea's demilitarized zone (DMZ) as far back as 1963.  The individual maintained that he personally witnessed spraying of herbicides at the DMZ during his tour of duty from 1965 to 1966.  

According to several other statements of record and testimony provided at the RO and Board hearings, the Veteran served on TDY in Vietnam for 120 days from June 1966 to October 1966 during which time he was attached to Division Artillery, 1st Cavalry.  He remained at all times assigned to Headquarters and Headquarters Battery, 1st, 12th Artillery, 2nd Infantry Division.  He was sent on the TDY assignment with three other individuals out of the survey unit, including an individual named W.  They met up with four other people in Vietnam to complete the survey group.  In an August 2008 statement from the Veteran's former wife, she indicated that she noticed an increase in her dependent pay beginning in July 1966 as the Veteran was reportedly on a TDY assignment for 120 days.  The Veteran also reported that he served on TDY with the 1st, 9th Infantry in Korea with the Olympic Rifle Team.  The Veteran's representative indicated that this unit was in very close proximity to the DMZ.  The Veteran also indicated that he was familiar with Agent Orange (Dioxin) because he worked as a civilian as a sales manager for the Upton Chemical Company.  The Veteran believed that because his family history was negative, his exposure to herbicides caused his disorder.  

VA treatment records dated from April 2002 to April 2009 showed the Veteran received follow-up management for residuals of colon cancer.

In a May 2009 letter to the Defense Finance and Accounting Service (DFAS), the RO requested the Veteran's financial records from June 1966 to October 1966.  The RO requested a copy of all TDY orders and pay records to confirm that the Veteran received hazardous duty pay in Vietnam.  In October 2009, DFAS responded with a notation on the RO's letter that read, "Member Not Retired."  In August 2010, in response to the RO's request of dates of service in Vietnam, the National Personnel Records Center (NPRC) reported that "the document or information requested [was] not a matter of record."  The Veteran's unit information was not provided on the request form.  

The evidence added to the record since the unappealed September 2002 RO decision includes lay evidence of new details surrounding the Veteran's claimed exposure to herbicides in Vietnam and Korea, which relates to an element found lacking in the prior final denial.  The lay evidence when considered with the responses from DFAS and NPRC shows further assistance on the part of VA to substantiate the claim is warranted.  Thus, the lay evidence is material.  Shade, 24 Vet. App. at 118.  Accordingly, the claim is reopened.  

III.	Service Connection

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Analysis

According to statements of record and testimony provided at the Board hearing, the Veteran contends that he has tinnitus as the result of exposure to an explosives charge that went off during an advanced infantry training exercise.  He wore no protective hearing equipment at that time.  He experienced a buzzing sound in his left ear right after the incident and he had experienced constant ringing in his left ear ever since then.  He also contends that throughout his service he was exposed to noise from artillery and missile and small arms rounds.  

As noted above, the DD Form 214 shows the Veteran's MOS was an artillery surveyor.  Personnel records show the Veteran underwent basic combat training and advanced individual training.  Articles of record that describe the performance requirements of the Veteran's MOS show a field artillery surveyor was responsible for monitoring weather conditions and patterns so artillery units could fire and launch missiles accurately, and ensuring artillery weapons were placed with exact precision so the weapon systems could deliver accurate firepower.  

The Veteran is competent to report on factual matters of which he has first-hand knowledge, and exposure to loud noise from artillery is consistent with the duties and circumstances of his MOS and training.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 38 U.S.C.A. § 1154(a) (West 2002) (providing that in each case where a veteran is seeking service-connection for any disability due consideration must be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence).  The Veteran is also competent to testify as to his experience of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  The Veteran's description of the circumstances surrounding his exposure to the explosives charge is plausible.  The Board finds the Veteran's report of in-service noise exposure credible.  

The Veteran underwent a VA audiology examination in July 2009.  The Veteran recounted that he sustained military acoustic trauma in basic training when a charge went off his left side which caused a "rushing sound" and then a  "cricket sound" in his left ear since that time.  He also reported that he was exposed to additional noise from artillery.  In regard to post-service occupational vehicle noise exposure, the Veteran reported that he was a sales manager for 27 years "on the road."  In regard to recreational noise exposure, the Veteran reported that he used a lawnmower but he wore ear plugs.  The examiner provided a diagnosis of subjective tinnitus, left side.  The examiner opined that it was at least as likely as not that the left ear tinnitus was the result of acoustic trauma in service due to the Veteran's subjective report of the date and circumstances of onset in basic training when an artillery charge went off on his left side.  

The July 2009 VA opinion shows the examiner found the Veteran's description of his ear symptoms consistent with tinnitus and his description of the circumstances that brought about his ear symptoms consistent with noise-induced tinnitus.  
The Board finds the Veteran's report of in-service noise exposure credible so the examiner's reliance on the history provided by the Veteran to conclude that his tinnitus is etiologically related to in-service noise exposure renders her opinion credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Accordingly, as the competent and credible evidence shows the claimed disorder is linked to service, the Veteran is entitled to service connection for tinnitus.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for carcinoma of the colon as due to herbicide exposure is reopened, and the claim is granted to this extent only.

Service connection for tinnitus is granted. 



REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.

Service Connection for Right Knee, Left Knee, Right Foot, and Left Foot Disorders

The Veteran has stressed many times that he entered service with pre-existing conditions that were aggravated in service.  There is lay evidence that the Veteran's claimed disorders underwent an increase in severity in service.  As noted above, service treatment records do not document any treatment in service.  Moreover, the Veteran has not specifically indicated that he experienced any particular symptoms relative to any of the claimed disorders during service.  Rather, it is his theory that the physical requirements of his military service aggravated his disorders.  The issue of aggravation presented here is medically complex, and therefore, beyond the competence of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board will afford the Veteran a VA examination and obtain an opinion on the medical question presented to assist the Veteran in substantiating his claims.  

Service Connection for Carcinoma of the Colon, Skin Disorder, COPD, Bronchitis, and Sinusitis, to include as Due to Herbicide Exposure

As noted above, the Veteran contends that during his service in Korea he was assigned to the Headquarters and Headquarters Battery, 1st Battalion, 12th Artillery and served on a TDY assignment in Vietnam while attached to Division Artillery, 1st Cavalry from June 1966 to October 1966.  The Veteran also contends that he served on a TDY assignment in Korea while attached to the 1st, 9th Infantry [between March 1966 and June 1966, the Board deduces from testimony provided at the Board hearing.  See T. 10)], which purportedly was in close proximity to the DMZ.  The Board finds that further efforts to verify the Veteran's transfer for a TDY assignment must be undertaken.  The DFAS notation of "Member Not Retired" is unclear.  The record reflects that the Veteran is not on active service or in the reserves.  Indeed, on the March 2002 VA Form 21-526, the Veteran reported that his reserve obligation ended in September 1971 so he is "retired" from military service.  If, however, the notation means that the Veteran's records have not been retired at that location, then the claims file should be clearly annotated to reflect this.  Otherwise, DFAS should be contacted again and requested to provide the Veteran's pay records and TDY orders.  The Veteran's entire personnel file should be obtained.  If after a review of the complete personnel file, the Veteran's TDY assignments remain unverified, the NPRC should be specifically requested to provide morning reports on the 1st Battalion, 12th Artillery and Division Artillery, 1st Cavalry and 1st, 9th Infantry for the specified periods.  If NPRC is unable to verify the TDY assignments, then unit histories should be reviewed through the Joint Services Records Research Center (JSRRC).  Also, the Veteran indicated that he was sent on the TDY Vietnam assignment with three other individuals out of the survey unit, including an individual named W.  They then met up with four other people in Vietnam to complete the survey group.  The Veteran should be invited to provide a "buddy statement" from any of the individuals from the survey group concerning his participation in the assignment.  In addition, only veterans who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, are presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iv) (2010).  The Veteran, however, submitted lay evidence of herbicide usage along the DMZ during the time (1966) he served in Korea.  Accordingly, if the TDY assignment with the 1st, 9th Infantry is verified, then JSRRC or DOD should also verify if the unit operated in or near the DMZ in an area in which herbicides are known to have been applied.  

The Veteran contends that his claimed disorders result from herbicide exposure because he has no family history for the disorders.  This lay evidence meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, if the Veteran's exposure to herbicides is substantiated, then the Veteran should be afforded appropriate VA examinations and nexus opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he received treatment for his bilateral knee and foot disabilities since April 2009.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e).

The Veteran should also be invited to provide a "buddy statement" from any of the individuals from his survey group concerning his participation in the claimed TDY Vietnam assignment.  

2.  Obtain the Veteran's complete service personnel file through official sources.  

3.  Clarify for the record the meaning of DFAS's October 2009 notation of "Member Not Retired" in response to the RO's records request.  If the notation means that the Veteran's records have not been retired at that location, then the claims file should be clearly annotated to reflect this.  Otherwise, DFAS should be contacted and requested to provide the Veteran's pay records and TDY orders for the periods March 1966 and June 1966 and June 1966 to October 1966.  All efforts to obtain the records should be documented in the claims file.  

4.  Contact the NPRC and request morning reports on 
(i) 1st Battalion, 12th Artillery, (ii) Division Artillery, 1st Cavalry, and (iii) 1st, 9th Infantry to verify whether the Veteran served on a TDY assignment (120 days) in the Republic of Vietnam from June 1966 to October 1966 and a TDY assignment in Korea sometime between March 1966 and June 1966.  All records and/or responses received should be associated with the claims file.  

5.  Contact JSRRC and request a review of unit histories of the (i) 1st Battalion, 12th Artillery, (ii) Division Artillery, 1st Cavalry, and (iii) 1st, 9th Infantry for purposes of verifying that the Veteran served on a TDY assignment (120 days) in the Republic of Vietnam from June 1966 to October 1966, and a TDY assignment in Korea sometime between March 1966 and June 1966.  

If the TDY assignment in Korea is verified, then JSRRC, DOD, and/or any other appropriate authority should verify whether the 1st, 9th Infantry operated in or near the DMZ in an area in which herbicides are known to have been applied.  All records and/or responses received should be associated with the claims file.

In regard to the Right Knee, Left Knee, Right Foot, and Left Foot Disorders:  

6.  After associating any additional treatment records the Veteran has identified with the claims file, schedule him for an appropriate VA examination.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

 (i)  Is it at least as likely as not (50 percent probability or greater) that any current bilateral knee and foot disorders are continuing disease processes of injuries documented prior to service and reported on at the service enlistment examination; if yes, (ii) is it at least as likely as not (50 percent probability or greater) that pre-existing bilateral knee and foot disorders underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up); if yes, (iii) is the increase in severity of the bilateral knee and foot disorders clearly (i.e., highest degree of medical certainty) due to the natural progress of the disease?

To answer these questions, the examiner's attention is particularly directed to medical treatment records dated in 1960 which show specific injuries to the left knee, right foot, and left foot, and reported injuries to these same areas and additionally the right knee on enlistment examination in September 1965.  The Board is cognizant that no treatment is documented in service.  Rather, the Veteran's contention is that the general physical requirements of his military service exacerbated these injuries.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

In regard to Carcinoma of the Colon, Skin Disorder, COPD, Bronchitis, and Sinusitis:  

7.  If, and only if, the Veteran's exposure to herbicides is substantiated, schedule the Veteran for appropriate VA examinations.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

Is it at least as likely as not (50 percent probability or greater) that any of these disorders (carcinoma of the colon, skin disorder, COPD, bronchitis, and sinusitis) are related to the Veteran's service, including herbicide exposure?

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

8.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


